Citation Nr: 0509997	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-37 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE
Entitlement to service connection for hypertension with 
hypertensive retinopathy claimed as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran had active duty service from September 1966 to 
August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from August and October 2002 rating decisions of the RO, 
which denied service connection for hypertension with 
hypertensive retinopathy claimed as secondary to service-
connected diabetes mellitus.


FINDING OF FACT

Hypertension with hypertensive retinopathy is as likely as 
not aggravated by the veteran's diabetes mellitus.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
hypertension with hypertensive retinopathy is aggravated by 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

Neither hypertension nor hypertensive retinopathy were shown 
in service.  The evidence is inconsistent regarding the onset 
of hypertension.  It was first diagnosed, however, no later 
than in the 1970's.  See, e.g., the May 1977 VA examination 
report.

By July 1977 rating decision, the RO denied service 
connection for hypertensive vascular disease.  The veteran 
was informed of that decision and of his appellate rights, 
but he did not appeal.

In April 2002, the veteran filed a claim of entitlement to 
service connection for diabetes mellitus and related 
conditions.

During an October 2002 VA medical examination, the examiner 
diagnosed adult onset diabetes mellitus and hypertension.  
The examiner opined that hypertension was unrelated to 
diabetes mellitus.  The Board notes that the veteran's claims 
folder was not available to that examiner.

During a separate October 2002 VA eye examination, bilateral 
hypertensive retinopathy was diagnosed.  The examiner did not 
address the etiology the disorder.

By October 2002 rating decision, the RO denied service 
connection for hypertension and hypertensive retinopathy.

A February 2003 VA outpatient clinic note recorded a 
diagnosis of hypertension of undetermined cause, possibly due 
to diabetic nephropathy. 

Following a July 2003 VA medical examination, the examiner 
indicated that the veteran had hypertension since 1999.  The 
examiner opined that hypertension was aggravated by diabetes 
mellitus.  The examiner, however, indicated that the extent 
of such aggravation would be impossible to assess.  The 
examiner also stated that diabetes mellitus is not the basic 
cause of his hypertension.  The examiner noted that he had 
secured the advice of an endocrinologist in offering this 
opinion. 

Following a July 2003 VA eye examination, the examiner 
diagnosed mild bilateral hypertensive retinopathy but failed 
to address the etiology thereof.  

In an August 2003 addendum to the July 2003 VA examination 
reports, the examiner indicated that there was no evidence 
that diabetes mellitus caused hypertension.  Diabetes 
mellitus did, however, aggravate hypertension.  The degree to 
which diabetes mellitus aggravated the veteran's 
hypertension, however, would be difficult to assess.  

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finally, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for the degree to which a non-
service-connected disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

Discussion

The veteran suffers from hypertension with hypertensive 
retinopathy, and he alleges that these disorders are related 
to his service-connected diabetes mellitus.  Notably, while 
the competent evidence discussed above shows that 
hypertension and, by implication, hypertensive retinopathy 
are not caused by diabetes mellitus, the medical evidence 
unequivocally shows that hypertension and hypertensive 
retinopathy are aggravated by diabetes mellitus.  The degree 
of aggravation cannot easily be determined.  Nonetheless, the 
medical evidence of record is a sufficient basis upon which 
to grant service connection for hypertension with 
hypertensive retinopathy based on aggravation.  Id.; 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert; Allen.

The Board acknowledges that the RO denied service connection 
for hypertension with hypertensive retinopathy based on 
aggravation because the degree of aggravation is not readily 
ascertainable.  Still, the veteran is entitled to the benefit 
of the doubt and to the most favorable outcome possible under 
the particular circumstances of his case and any applicable 
law.  The mere fact that the extent of aggravation is 
difficult to measure is not a bar to service connection on 
the basis of aggravation.  

Direct service connection for hypertension with hypertensive 
retinopathy cannot be granted because the evidence reflects 
that these conditions did not manifest until years after 
service, and there is no demonstrable nexus between 
hypertension and/or hypertensive retinopathy and service.  
38 C.F.R. § 3.303. 

As the decision herein is favorable, such a discussion of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) would be superfluous.  


ORDER

Service connection for hypertension with hypertensive 
retinopathy is granted secondary to diabetes mellitus to the 
extent that these disorders are aggravated by diabetes 
mellitus.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


